687 N.W.2d 296 (2004)
People
v.
Zollicoffer.
No. 125872.
Supreme Court of Michigan.
September 30, 2004.
SC: 125872, COA: 250260.
On order of the Court, the application for leave to appeal the February 10, 2004 order of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave, we REMAND this case to the trial court for correction of the judgment of sentence. Defendant was entitled to 239 days' credit toward his third-degree criminal sexual conduct sentences. The judgment of sentence mistakenly applied this sentencing credit only toward defendant's sentences for fourth-degree criminal sexual conduct. On remand, the trial court is directed to correct the judgment of sentence. MCR 6.435(A).